US. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 FORM SB-2/A Amendment #5 SEC File Number 333-134408 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (Name of Small Business Issuer in its Charter) New York 4814 01-0671426 State or Other Jurisdiction of Incorporation of Organization Primary Standard Industrial Code (I.R.S. Employer Identification No.) Ron Kallus, CEO 2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 (Address and Telephone Number of Registrants Principal Place of Business) COPIES TO: THE O'NEAL LAW FIRM, P.C. Attention: William D. O'Neal, Esq. 17100 E. Shea Boulevard, Suite 400-D Fountain Hills, Arizona 85268 Tel: (480) 812-5058 Fax: (480) 816-9241 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If this Form is post-effective amendment filed pursuant to Rule 462 (c) under the Securities Act, check the following box and list the Securities Act registration statement under number of the earlier effective registration statement for the same offering [ ] If this Form is a post-effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box [ ] Title of Securities to Be Registered Proposed Amount to be Registered Proposed Maximum Offering Price Per Share Maximum Aggregate Offering Price Amount of Registration Fees Common stock par value $0.0001 per share (1) 800,000 $0.025 (2) $20,000 (2) $2.14 (2) Common stock par value $0.0001per share (1) (3) (4) 3,200,000 (3) (4) $0.25 $800,000 $85.60 (3) Total $ 87.74 1) In the event of a stock split, stock dividend, or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. 2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the price the shares were sold to our shareholders in a private placement transaction. The price of $.025 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. 3) Calculated Pursuant to Rule 457(g) 4) Issuable upon exercise of our outstanding series A, B, C, and D warrants to purchase common stock at an exercise price of $.025 per share. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8 (a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8 (a), may determine. 1 VGTel, Inc. 4,000,000 Shares of Common Stock Prospectus The prospectus and the registration statement, of which it is a part, are being filed with the Securities and Exchange Commission (the "SEC") to satisfy our obligations to the recipients of certain shares of common stock (the "Selling Shareholders") including shares to be issued to the Selling Shareholders upon exercise of certain common stock purchase warrants of VGTel, Inc. Accordingly, the prospectus and the registration statement cover the resale by certain Selling Shareholders of 4,000,000 shares of our common stock of which 3,200,000 common shares are issuable upon the exercise ofcertain common stock purchase warrants. All of such shares are being offered for resale by the selling stockholders. The sales price to the public was set by the selling shareholders at $0.025 per share of Common Stock for an aggregate of $ 20,000 The price of $0.025 per share is a fixed price until the shares are listed on the OTC Bulletin Board or other national exchange, and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that our shares will be approved for trading on the OTC Bulletin Board. The total cost of the offering will be borne by us. We will not receive any of the proceeds from the sale of these shares by the selling stockholders. However, we will receive proceeds from the exercise of the warrants if they are exercised by the selling stockholders. Before this offering, there has been no public market for the common stock and the Company's stock is not currently traded on any exchange or quotation system. It is the Company's intention to seek a market maker to apply for a quotation on the OTC Bulletin Board in the United States, also known as the OTCBB, following the effective date of the Registration Statement. The information in this prospectus is not complete and may be changed. These securities may not be sold (except pursuant to a transaction exempt from the registration requirements of the Securities Act) until the Registration Statement filed with the Securities and Exchange Commission (“SEC”) is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Investing in our common stock involves a high degree of risk. You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on page 7 which describes certain material risk factors you should consider before investing. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is August 22, 2007 2 Dealer Prospectus Delivery Obligation Until 90 days from the effective date of this Registration Statement, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer's obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. TABLE OF CONTENTS PAGE Prospectus Summary 4 The Resale Offering 6 Summary of Financial Information 6 Risk Factors 7 Forward Looking Statements 13 Capitalization 14 Use of Proceeds 14 Market for Common Equity and Related Stockholder Matters 14 Shares Eligible for Future Sale 15 Dividend Policy 15 Equity Compensation Plan 16 Management Discussion & Analysis 16 Organization in the Last Five Years 16 Business Description 22 Description of Properties 31 Legal Proceedings 31 Directors, Executive Officers, Promoters, and Control Persons 31 Security Ownership of Certain Beneficial Owners and Management 33 Certain Relationships and Related Transactions 34 Description of the Securities 36 Plan of Distribution 37 Selling Security Holders 39 Transfer Agent 40 Legal Matters 40 Experts 40 Interest of Named Experts and Counsel 40 Disclosure of SEC Position of Indemnification for Securities Act Liabilities 40 Where You Can Find More Information 41 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Financial Statements: AuditedFinancial Statements for the Fiscal years Ended March 31, 2007 and March 31, 2006 F1-F9 Interim Financial Statements- Three Months Period Ended June 30, 2007 and June 30 2006 (Unaudited ) F-10-F-17 3 Prospectus Summary: This summary highlights information contained elsewhere in this prospectus; it does not contain all of the information you should consider before investing in our common stock. You should read the entire prospectus before making an investment decision, especially including the information under the headings "Risk Factors," beginning on Page 9. This prospectus is part of a resale registration statement. The selling shareholders ("Selling Shareholders") may sell some or all of their shares in transactions from time to time. You should rely only on the information contained in this prospectus. We have not authorized anyone else to provide you with different information. If anyone provides you with different information, you should not rely upon it. You should assume that the information appearing in this prospectus, as well as the information we file with the Securities and Exchange Commission ("SEC") in this prospectus is accurate only as of the date of the documents containing the information. History of the Company: The Company wasincorporated on February 5, 2002 in the State of New York under the name Tribeka Tek, Inc. We were in the business of providing Edgarizing services to public companies filing their disclosure documents on Edgar. On January 18, 2006 pursuant to an Asset Purchase Agreement executed between the Company and NYN International, LLC we purchased from NYN International LLC, all of the assets, software, contracts, and intellectual properties and know-how of the GMG system, a telemarketing campaign product which was developed by NYN International, LLC. The terms of the Agreement were as follows: ·In exchangeof the acquisition of all of the assets, software, contracts, and intellectual properties and know-how ofthe GMG System, we issued 2,760,000 to the shareholders of NYN International, LLC designees. ·We appointed Ron Kallus as CEO, President, Chairman and Treasurer, and Israel Hason as VP Marketing & Director and Niva Kallus as Secretary. ·We underwent a name change to VGTel, Inc. In February 2006, we ceased our edgarizing business in order to focus all of our resources on our newly acquired GMGSystem which we arecurrently testing with one client.During the period ending March 31, 2006, we recognized revenues of $840 and expenses of $1,519 for a net loss of $679 resulting from the discontinued Edgarizing business. As a result of the acquisition of the GMG assets, the company is now operating in the telemarketing sector of the communications industry. The Company does not have any subsidiaries, affiliated companies or joint venture partners as of this date. As of April 1, 2007, Our executive offices are located at, 2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 Business: We are a development stage company currently testing a newly developed telemarketing campaign product called Global Messaging Gateway (GMG). This product is designed to enable a singlecustomerusing the system to set up a telemarketing campaign to distribute messages to bulk lists of recipients in the medium of text, voice, Fax or multimedia. Messages can be delivered from one control center (one location) to thousands of clients anywhere in the world simultaneously using the internet instead of traditional telephone equipment. (See "Description of Business".) We believe the GMG system is a cost effective alternative to the current traditional telemarketing campaign products that distinguishes itself in several ways, including, fixed equipment costs, per message usage costs, and personnel costs to drive the campaign. The current traditional telemarketing tools functions on actual special call-center equipment, with human agents behind each call, which sets the cost per call to a significantly higher level than the cost associated with the same call using the GMG product. The GMG product utilizes the internet instead of physical phone lines and several concurrent campaigns can be administered by a single user. In order to send the Voice messages to the destinations over the internet, we use the Voice Over Internet Protocol (VOIP) technology, which allows us to stream the voice message on the internet, in a similar way it is done over the regular phone line. The main difference is that the voice is being converted from analog signal to digital, and compressed in order to use as little space as possible on the internet. We don’t provide VOIP services; we are using VOIP technology to transmit the voice messages on the internet network. The GMG System's cost structure allows a User to initiate and controla telemarketing campaign from the Company's website at www.vgtel.com, charging the customer only for completed calls at a very attractive rate. As an example, we plan to charge for a US domestic call $0.03 which charge includes the dialing and transmitting of the communication. The same rate will be charged for calls to Western Europe, Canada, and Israel. 4 The Global Messaging Gateway (GMG) is currently the first and only product of the Company. The Company launched its website in January 2006 at its domain location, at www.vgtel.com. We currently have one client who is using the GMG system for telemarketing campaigns. We have not recognized any significant revenues from this product to date and we have not entered into any contracts for our services with any clients. At the current level of revenues and expenses, in conjunction with the committed loan from our President, we anticipate we will have sufficient fundingto continue our activities at the current level for the next 12 months. The activities that can be supported with the currently available funds are extremely limited and are consistent with those limited activities in which the company has historically engaged. (See section on Management Discussion & Analysis under the sub heading "Our budget for the Next 12 Months".) However, we will need to raise substantial funds in order to launch a broad marketing campaign to attract clients for our product in order to become a viable business. We cannot offer assurances that any additional funds will be raised when we requirethe fundsor that we will be able to raise funds on suitable terms. Failure to obtain such financing when needed could delay or prevent our planned development and our marketing effort which is necessary for our business to become viable. If additional capital is raised through the sale of additional equity or convertible securities, substantial dilution to our stockholders is likely to occur which may result in a partial or substantial loss to your investment in our common stock. 5 The Resale Offering The prospectus and the registration statement, is being filed with the SEC to satisfy our obligations to the recipients of certain shares of common stock (the "Selling Shareholders") including shares to be issued to the Selling Shareholders upon exercise of certain warrants of VGTel, Inc. Accordingly, the prospectus and the registration statement cover the resale by certain Selling Shareholders of 4,000,000 shares of our Common Stock of which 3,200,000 shares of our Common Stock are underlying four (4) series of Warrants issued to the Selling Shareholders. The price of $0.025 per share of Common Stock is a fixed price until the shares are listed on the OTC Bulletin Board or other national exchange, and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that our shares will be approved for trading on the OTC Bulletin Board. All of the shares underlying the Series A, B, C, D Warrants are exercisable at $0.25 per share and each Warrant gives the holder the right upon exercise to receive one share of Common Stock. See "Plan of Distribution" on page 44 for a further description of how the Selling Shareholders may dispose of the shares covered by this prospectus. Number of Shares Outstanding: There were 4,800,000 shares of our Common Stock issued and outstanding as of November 10, 2006. Of the 4,800,000 shares, 800,000 shares are being registered in this offering for the Selling shareholders. Additionally 3,200,000 common shares underlying the Series A, B, C, and D Common Stock Purchase Warrants are also being registered by the Selling shareholders in this offering. See "Description of Securities" for full details of the terms and conditions of the Warrants. Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management's Plan of Operations and the financial statements and the related notes thereto included elsewhere in this prospectus. We are a Development Stage Company. From July 27, 2004, the date of inception of VGTel, Inc. (formerly NYN International LLC, the accounting acquirer) we have generated minimal earnings from operations. As of twelve month period ending March 31, 2007, and three month interim period ending June 30, 2007 our financial data is as follows: Summary of Financial Data Fiscal Years Ended Three Month Ended March 31, June 30, Statement of Operations 2007 2006 2007 2006 Revenues $ 19,386 $ 6,321 $ 4,726 $ 6,297 Net Income (loss) $ (99,595 ) $ (56,426 )) $ (13,086 ) $ (27,178 ) Net Income (loss) per Share $ (0.02 ) $ (0.05 ) $ (0.00 ) $ (0.01 ) FiscalYearsEndedJune 30 March 31 March 31 2007 2006 2007 2007 Balance Sheet Total Current Assets $ 10,683 $ 13,747 $ 11,031 $ 10,683 Total Current Liabilities $ 30,954 $ 6,223 $ 28,938 $ 30,954 Shareholder Equity 1,479 35,074 2,393 1,479 6 Risk Factors An investment in our common stock involves a number of very significant risks. You should carefully consider the following risks and uncertainties in addition to other information in this prospectus in evaluating our Company and its business before purchasing shares of our Common Stock. Our business, operating results and financial condition could be seriously harmed due to any of the following risks. The risks described below are all of the material risks that we are currently aware of that are facing our Company. You could lose all or part of your investment due to any of these risks. You should therefore not invest in our securities unless you areprepared to lose your entire investment. RISKS RELATED TO OUR BUSINESS 1.
